DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longfellow (US 2288584).
Claim 1, Longfellow discloses a bone anchor inserter tool (Fig. 1), comprising: an outer shaft (11) having proximal (end closest to handle) and distal ends (end closest to the screw) and an inner lumen (Fig. 1; lumen that 2 extends through) extending at least partially therethrough (Fig. 1), the distal end having first and second prongs (14) extending distally therefrom (Fig. 1); and an inner shaft (2) extending through the inner lumen of the outer shaft (Fig. 1) and being non-slidably fixed to the outer shaft (Fig. 1; two ways this occurs, (1) is the way it is shown in Fig. 1 where the threaded engagement is fixing it in that position, (2) when the shaft 2 is rotated the threaded shoulder 9 will extend out of the anchor 11 and the lug 10 abuts the distal inner surface of the anchor so it wont be able to slide proximally or distally, lastly based on it being a negative limitation, if the user just decides not to slide the outer shaft relative to the inner shaft then it meets the claim limitation), the inner shaft having a distal-most end (distal tip of 5) terminating at a location distal to the distal end of the outer shaft and proximal to a distal-most end (where 18 points) of the first and second prongs (Fig. 1).
Claim 2, Longfellow discloses the tool of claim 1, wherein the inner shaft is freely rotatable relative to the outer shaft (Fig. 1; cols. 1-4).
Claim 3, Longfellow discloses the tool of claim 1, wherein a distal portion (Fig. 1; 5) of the inner shaft is in the form of a drive tip (5) that is configured to extend into a lumen in an implant and to apply a rotational force to the implant (Fig. 1; similar manner how it is working with the screw as shown).
Claim 6, Longfellow discloses the tool of claim 1, wherein the distal end of the outer shaft includes viewing windows (Fig. 2; the dotted portion of 14 has a U-shape near 15 that acts as a window through the sidewall of the prong which is part of the outer shaft) formed in opposed sidewalls thereof (Fig. 2).
Claim 7, Longfellow the tool of claim 1, wherein the inner shaft is non-rotatably fixed to the outer shaft (Fig. 1; it is fixed in its position as long as the user decides not to rotate the inner shaft to the outer shaft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longfellow (US 2288584).
Claim 5, Longfellow discloses the tool of claim 1, as noted above.
However, Longfellow does not disclose the material that the prongs are made of.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the prongs out of any type of material, including a super elastic material, which would be strong enough to perform its function, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 requires the prongs to comprise elongate wires that have proximal ends fixedly disposed within a bore formed in the distal end of the outer shaft. Longfellow does not teach this feature, note how the arms 14 are attached to the side of the anchor 11 (Figs. 1 and 2). 
Claim 8 requires three shafts which includes a driver shaft wherein the driver shaft is slidably and rotatably disposed between the outer shaft and the inner shaft (see Applicant’s Figs. 7A-9B for a better understanding of the three shafts). It was not possible to make the different components of Longfellow read on this claim. In general, Longfellow has the outer anchor 11 and the inner shaft 2. Claim 9 depends form claim 8 and is allowable for at least that reason.
Claim 10 is allowable for similar reasons laid out in Application 15/611,365. It closely resembles claim 11, filed June 1, 2017, in Application 15/611,365. Clearly, the standard screwdriver of Longfellow does not disclose a method of anchoring tissue to bone. The more relevant art to this method is Lizardi (US 2005/0075668). Lizardi discloses pushing the expander into the sheath rather than rotating and threading the expander into the sheath as required by the claims. The prior art does not show the combination of the inserter tool having an inner and outer shaft wherein the expander is disposed over the inner shaft and the inner shaft contacts a distal portion of the sheath to help insert the sheath, then using the inserter to rotate the inner shaft to help screw expander into the sheath to help the sheath expand outward. These features along with the other limitations are not taught by the art and there is not an obvious combination that can be made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775